




WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN


RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), effective as of August
12, 2013, is made by and between Willis Group Holdings Public Limited Company,
hereinafter referred to as the “Company,” and the individual (the “Director”)
who has duly completed, executed and delivered the Award Acceptance Form, a copy
of which is attached hereto as Schedule A and which is deemed to be part hereof
(the “Acceptance Form”).


WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and


WHEREAS, the Award of Restricted Share Units (as hereinafter defined) provided
for herein to the Director as an incentive for increased efforts during his or
her term as a member of the Board (as defined in the Plan) has been granted
pursuant to the Company Compensation Policy for Non-Employee Directors (the
“Director Compensation Policy”), which provides for automatic annual grants of
Awards to non-employee members of the Board, and the Committee has advised the
Company thereof and instructed the undersigned officer to prepare the Agreement
evidencing said Award;


NOW, THEREFORE, the parties hereto do hereby agree as follows:




ARTICLE I


DEFINITIONS


Defined terms used in this Agreement shall have the meaning specified in the
Plan or below unless the context clearly indicates to the contrary.


Section 1.1 - Grant Date


“Grant Date” shall be the date set forth in the Acceptance Form.


Section 1.2 - Plan


“Plan” shall mean the Willis Group Holdings Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time.


Section 1.3 - Pronouns


The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.







- 1 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




Section 1.4 - Restricted Share Units


“Restricted Share Units” or “RSUs” shall mean a conditional right to receive
Shares pursuant to the terms of the Plan and this Agreement upon vesting, as set
forth in Section 3.1 of this Agreement.


Section 1.5 - Secretary


“Secretary” shall mean the Secretary of the Company.


Section 1.6 - Shares


“Shares” means Ordinary Shares of the Company, Nominal Value of $0.000115 per
Share, which Shares may be authorized but unissued.




ARTICLE II


GRANT OF RESTRICTED SHARE UNITS


Section 2.1 - Grant of the Restricted Share Units


Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, including any country-specific
provisions set forth in Schedule B to this Agreement, the Company hereby grants
RSUs to the Director, over a number of Shares as stated in the Acceptance Form.


Section 2.2 - RSU Payment


Pursuant to Section 7 of the Plan, the Shares to be issued upon vesting of the
RSU must be fully paid up prior to vesting of the RSU by payment of the Nominal
Value per Share. The Committee shall ensure that payment of the Nominal Value
for any Shares underlying the RSU is received by it on behalf of the Director
prior to the vesting date from a non-Irish Subsidiary or other source and shall
establish any procedures or protocols necessary to ensure that payment is timely
received.


Section 2.3 - Director’s Service


The rights and obligations of the Director as a member of the Board shall not be
affected by his participation in this Plan or right to participate in the Plan,
and the Director hereby waives any and all rights to compensation or damages in
consequence of his termination as a member of the Board for any reason
whatsoever insofar as those rights arise or may arise from his ceasing to have
rights under or be entitled to vest his RSUs following cessation of service. If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Director shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claims.


Section 2.4 - Adjustments in RSUs Pursuant to Change of Control or Similar Event
etc.


Pursuant to Sections 12 and 13 of the Plan, in the event that the outstanding
Shares subject to RSUs are, from time to time, changed into or exchanged for a
different number or kind of Shares or other securities, by reason of a share
split, spin-off, share or extraordinary cash dividend, share combination or

- 2 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, substitute or adjust
proportionately (i) the number and kind of Shares subject to the RSUs; (ii) the
terms and conditions of the RSUs; and/or (iii) the purchase price with respect
to the RSUs. An adjustment may have the effect of reducing the price at which
Shares may be acquired to less than their Nominal Value (the “Shortfall”), but
only if and to the extent that the Committee shall be authorized to capitalize
from the reserves of the Company a sum equal to the Shortfall and to apply that
sum in paying up that amount on the Shares. RSUs shall not immediately vest upon
a Change of Control unless the Committee so determines at the time of the Change
of Control, in its absolute discretion, on such terms and conditions that the
Committee deems appropriate. Any such adjustment or determination made by the
Committee shall be final and binding upon the Director, the Company and all
other interested persons.




Section 2.5 - Director Costs


The Director must make full payment to the Company by which the Director is
providing service of all Tax-Related Items, which under federal, state, local or
foreign law, the Company or any Subsidiary is required to withhold upon vesting,
settlement or other tax event of the RSUs. In a case where the Company is
obliged to (or would suffer a disadvantage if it were not to) account for any
Tax (in any jurisdiction) for which the Director is liable by virtue of the
Director’s participation in the Plan and/or any social insurance contributions
recoverable from and legally applicable to the Director, the Director shall make
full payment to the Company or any Subsidiary of an amount equal to the
Tax-Related Items, or otherwise enter into arrangements acceptable to the
Company or any Subsidiary to satisfy all Tax-Related Items. In this regard, the
Director may elect to satisfy the obligations with regard to all the Tax-Related
Items by one or a combination of the following:


(i)     withholding from cash compensation paid to the Director by the Company;
or


(ii)     withholding from proceeds of the sale of Shares issued upon vesting or
settlement of the RSUs either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Director’s behalf pursuant to this
authorization without further consent); or


(iii)     withholding in Shares to be issued at settlement of the RSUs, unless
the Committee in its sole discretion indicates that this withholding method is
not available prior to the applicable taxable or tax withholding event.


Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Director will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Director is deemed to have been issued the full number of Shares subject to the
vested RSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items.


Finally, the Director agrees to pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the Director’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if the Director fails to comply with the
Director’s obligations in connection with the Tax-Related Items.



- 3 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------








ARTICLE III


VESTING AND SETTLEMENT


Section 3.1- Vesting


(a)    Provided the Director continues as a member of the Board through the
vesting date, the RSUs shall become vested as follows:
Vesting Date
Percentage of Shares as to which RSUs Become Vested
August 12, 2014
100%



(b)    In the event the Director ceases to be a member of the Board prior to the
vesting date, the RSUs, to the extent not vested, shall be forfeited immediately
except as otherwise specified within the terms and conditions of Sections 3.1(c)
and 3.1(d) below.


(c)    In the event the Director ceases to be a member of the Board prior to the
vesting date as a result of death, Permanent Disability, removal, resignation or
retirement, the RSUs, to the extent not vested, shall be forfeited immediately
unless the Committee, in its sole discretion, determines that the RSUs shall
become fully vested with respect to all or a portion of the Shares as of the
date of the Director’s cessation of service.


(d)    The Committee shall have the discretion to accelerate the vesting of the
RSUs upon a Change of Control.


Section 3.2 - Settlement; Conditions to Issuance of Share Certificates


Shares subject to RSUs that vest shall be delivered within one month of the
vesting date. Shares issuable hereunder may be either previously authorized but
unissued Shares. Such Shares shall be fully paid. The Company shall not be
required to issue or deliver any certificate or certificates representing such
Shares (or their electronic equivalent) allotted and issued upon the applicable
vesting date of the RSUs prior to fulfillment of all of the following
conditions, and in any event, subject to Section 409A of the Code for U.S.
taxpayers:
(a)     The obtaining of approval or other clearance from any state, federal,
local or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and


(b)    The Director has paid or made arrangements to pay the Tax-Related Items
pursuant to Section 2.5.


Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel reasonably acceptable to it to the effect that any subsequent
transfer of Shares acquired on the vesting of RSUs does not violate the Exchange
Act and may issue stop-transfer orders covering such Shares.


Section 3.3 - Rights as Shareholder


The Director shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the settlement of the RSUs unless and until certificates

- 4 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




representing such Shares (or their electronic equivalent) shall have been issued
by the Company to the Director. No dividend equivalent payments shall be made on
the RSUs.


Section 3.4 - Limitation on Obligations


The Company’s obligation with respect to the RSUs granted hereunder is limited
solely to the delivery to the Director of Shares within the period when such
Shares are due to be delivered hereunder, and in no way shall the Company become
obligated to pay cash in respect of such obligation. This RSU Award shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Director for
damages relating to any delays in issuing the share certificates or its
electronic equivalent to him (or his designated entities), any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.


ARTICLE IV


ADDITIONAL TERMS AND CONDITIONS OF THE RSUs


Section 4.1 - Nature of Award


In accepting the RSUs, the Director acknowledges, understands and agrees that:


(a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;


(b) the RSU Award is voluntary and occasional and does not create any
contractual or other right to receive future RSU Awards, or benefits in lieu of
a RSU Award, even if RSU Awards have been granted repeatedly in the past;


(c) all decisions with respect to future RSUs Awards or other grants, if any,
will be at the sole discretion of the Committee;


(d) the Director’s participation in the Plan is voluntary;


(e) the RSUs and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation under any pension arrangement;


(f) the RSUs and any Shares and the income value of the same are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, redundancy, end of service payments, dismissal,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments; and


(g) the future value of the Shares underlying the RSUs is unknown,
indeterminable and cannot be predicted with certainty.


Section 4.2 - No Advice Regarding Grant


The Company is not providing any tax, legal or financial advice, nor is the
Company making any

- 5 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




recommendations regarding the Director’s participation in the Plan, the issuance
of Shares upon vesting of the RSUs or sale of the Shares. The Director is hereby
advised to consult with his own personal tax, legal and financial advisors
regarding his participation in the Plan before taking any action related to the
Plan.


Section 4.3 - Director Reporting Obligation


Directors of the Company are subject to certain notification requirements under
the Act. Directors must notify the company for which the Director is providing
service of the Director’s interest in the Company and the number and class of
Shares or rights to which the interest relates within five days of the issuance
or disposal of Shares or within five days of becoming aware of the event giving
rise to the notification by submitting a Form 53. This disclosure requirement
also applies to any rights or Shares acquired by the Director’s spouse or
children (under the age of 18).




ARTICLE V


DATA PRIVACY NOTICE AND CONSENT


Section 5 - Data Privacy


(a)    The Director hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Director’s
personal data as described in this Agreement and any other RSU materials
(“Data”) by and among, as applicable, the Company and its Subsidiaries for the
exclusive purpose of implementing, administering and managing the Director’s
participation in the Plan.


(b)    The Director understands that the Company and its Subsidiaries may hold
certain personal information about the Director, including, but not limited to,
the Director’s name, home address, telephone number, date of birth, social
insurance number or other identification number, compensation, nationality, job
title, any Shares or directorships held in the Company, details of all RSUs or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Director’s favor, for the exclusive purpose of
implementing, administering and managing the Plan.


(c)    The Director understands that Data will be transferred to Morgan Stanley
Smith Barney or to any other third party assisting in the implementation,
administration and management of the Plan. The Director understands that the
recipients of the Data may be located in the Director’s country or elsewhere,
and that the recipients’ country (e.g., Ireland) may have different data privacy
laws and protections from the Director’s country. The Director understands that
he may request a list with the names and addresses of any potential recipients
of the Data by contacting his local human resources representative. The Director
authorizes the Company, Morgan Stanley Smith Barney and any other recipients of
Data which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing his participation in the Plan. The
Director understands that Data will be held only as long as is necessary to
implement, administer and manage the Director’s participation in the Plan. The
Director understands that he may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company’s local human resources repre

- 6 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




sentative. Further, the Director understands that he or she is providing the
consents herein on a purely voluntary basis. If the Director does not consent,
or if Director later seeks to revoke his or her consent, his or her service with
the Company will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Director’s consent is that the Company would not be
able to grant the Director RSUs or other equity awards or administer or maintain
such awards. Therefore, the Director understands that refusing or withdrawing
his or her consent may affect the Director’s ability to participate in the Plan.
For more information on the consequences of the Director’s refusal to consent or
withdrawal of consent, the Director understands that he or she may contact the
Company’s local human resources representative.






ARTICLE VI


MISCELLANEOUS


Section 6.1 - Administration


The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Director, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, the Agreement or the RSUs. In its absolute discretion, the
Committee may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement.


Section 6.2 - RSUs Not Transferable


Neither the RSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Director or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 6.2 shall not
prevent transfers made solely for estate planning purposes or under a will or by
the applicable laws of inheritance.


Section 6.3 - Binding Effect


The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.


Section 6.4 - Notices


Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:


Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center

- 7 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




New York, NY 10281
Attention: Company Secretary


and any notice to be given to the Director shall be addressed to him at the
address given beneath his signature hereto.


By a notice given pursuant to this Section 6.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Director shall, if the Director is then deceased, be
given to the Director’s personal representatives if such representatives have
previously informed the Company of their status and address by written notice
under this Section 6.4. Any notice shall have been deemed duly given when sent
by facsimile or enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom’s Post Office or in the case of a notice given by an Director resident
outside the United States of America or the United Kingdom, sent by facsimile or
by a recognized international courier service.


Section 6.5 - Titles


Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.


Section 6.6 - Applicability of Plan


The RSU Award shall be subject to all of the terms and provisions of the Plan
and the Director Compensation Policy, to the extent applicable to the RSU Award.
In the event of any conflict between this Agreement and the Plan or the Director
Compensation Policy, the terms of Director Compensation Policy shall control
over the terms of the Agreement and the terms of the Plan shall control over the
terms of the Director Compensation Policy.


Section 6.7 - Amendment


This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.


Section 6.8 - Governing Law


This Agreement shall be governed by, and construed in accordance with the laws
of Ireland, without regard to conflicts of law principles.


Section 6.9- Jurisdiction; Arbitration


Each party hereto hereby consents to the jurisdiction of the federal and state
courts in the State of New York, irrevocably waives any objection it may now or
hereafter have to laying of the venue of any suit, action, or proceeding in
connection with this Agreement in any such court, and hereby irrevocably waive
any claim that any such suit, action or proceeding brought in any such court has
been brought in any inconvenient forum. No suit, action or proceeding against
the Company or the Director with respect to this Agreement may be brought in any
court, domestic or foreign, or before any similar domestic or foreign authority
other than in a court of competent jurisdiction in the State of New York, and
the Company and the Director hereby irrevocably waive any right which he may
otherwise have had to bring s

- 8 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




uch action in any other court, domestic or foreign, or before any similar
domestic or foreign authority. The Company and the Director hereby submit
accordingly to the jurisdiction of such courts for the purpose of any such suit,
action or proceeding, and further agrees that service upon it shall be
sufficient if made by registered mail; provided, however, with respect to the
provisions of this Agreement governed by the laws of the State of New York, any
dispute hereunder or with regard to any document or agreement referred to
herein, shall be resolved by arbitration before the American Arbitration
Association in New York City, New York. The determination of the arbitrator
shall be final and binding on the parties hereto and may be entered in any court
of competent jurisdiction. In the event of any arbitration or other disputes
with regard to this Agreement or any other document or agreement referred to
herein, the Company shall pay the Directors’ legal fees and disbursements
promptly upon presentation of invoices thereof, subject to an obligation of the
Director to repay such amounts if an arbitrator finds the Directors’ positions
in such arbitration or dispute to have been frivolous or made in bad faith.


Section 6.10 - Electronic Delivery and Acceptance


The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The Director
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


Section 6.11- Schedule B


The RSUs shall be subject to any special provisions, if any, set forth in
Schedule B for the Director’s country of residence. If the Director relocates to
one of the countries included in Schedule B during prior to the vesting of the
RSUs, the special provisions for such country shall apply to the Director, to
the extent the Company determines that the application of such provisions is
necessary or advisable for legal or administrative reasons. Schedule B
constitutes part of this Agreement.


Section 6.12 - Severability


The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.


Section 6.13 - Imposition of Other Requirements


The Company reserves the right to impose other requirements on the RSUs and the
Shares acquired upon vesting of the RSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Director to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.


Section 6.14 - Code Section 409A


For purposes of U.S. taxpayers, it is intended that the terms of the RSUs will
comply with the provisions of Section 409A of the Code and the U.S. Treasury
Regulations relating thereto so as not to subject the Director to the payment of
additional taxes and interest (or other adverse tax consequences) under Section
409A of the Code, and this Agreement will be interpreted, operated and
administered in a manner that is consistent with this intent. In furtherance of
this intent, the Committee may adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures w

- 9 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




ith retroactive effect), or take any other actions, in each case, without the
consent of the Director, that the Committee determines are reasonable, necessary
or appropriate to comply with the requirements of Section 409A of the Code and
related U.S. Department of Treasury guidance. In that light, the Willis Group
makes no representation or covenant (and shall be under no obligation) to ensure
that the RSUs that are intended to be exempt from, or compliant with, Section
409A of the Code are not so exempt or compliant or for any action taken by the
Committee with respect thereto. Nothing in the Agreement shall provide a basis
for any person to take action against the Willis Group based on matters covered
by Section 409A of the Code, including the tax treatment of any Shares or other
payments made under the RSUs granted hereunder, and the Willis Group shall not
under any circumstances have any liability to the Director or his estate or any
other party for any taxes, penalties or interest due on amounts paid or payable
under this Agreement, including taxes, penalties or interest imposed under
Section 409A of the Code.


Section 6.15 - Waiver


The Director acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Director
or any Participant.


Section 6.16 - Counterparts


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.


IN WITNESS WHEREOF, the Company and the Director have each executed this
Agreement.
 
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY






    
 
 
 
Name: Adam Rosman
Title: Group General Counsel




- 10 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




SCHEDULE A


WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN


RESTRICTED SHARE UNITS AWARD AGREEMENT - ACCEPTANCE FORM FOR NON-EMPLOYEE
DIRECTORS




Name
 
Number of RSUs Granted
 
Grant Date
 





I accept the grant of Restricted Share Units (RSUs) under the Willis Group
Holdings Public Limited Company 2012 Equity Incentive Plan, as amended from time
to time and I agree to be bound by the terms and conditions of the Restricted
Share Units Award Agreement and the Schedules thereto dated August 12, 2013.




Signature:
Address:
 



Once completed, please return one copy of this form to:


Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: Company Secretary

- 11 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




SCHEDULE B


WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
2012 EQUITY INCENTIVE PLAN


APPENDIX TO
RESTRICTED SHARES UNITS AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS


Terms and Conditions
This Schedule B includes additional terms and conditions that govern the RSU
Award granted to the Director under the Plan if the Director resides in one of
the countries listed below. This Schedule B forms part of the Agreement.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement or the Plan.


Notifications


This Schedule B also includes information based on the securities, exchange
control and other laws in effect in the Director’s country as of August 2013.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Director not rely on the information noted herein
as the only source of information relating to the consequences of the Director’s
participation in the Plan because the information may be out of date at the time
the RSUs vest under the Plan.


In addition, the information is general in nature. The Company is not providing
the Director with any tax advice with respect to the RSUs. The information
provided below may not apply to the Director’s particular situation, and the
Company is not in a position to assure the Director of any particular result.
Accordingly, the Director is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Director’s country apply to the
Director’s situation.


Finally, if the Director is a citizen or resident of a country other than the
one in which the Director is currently providing service, transfers his or her
country of service after the Grant Date, or is considered a resident of another
country for local law purposes, the notifications contained herein may not be
applicable to the Director, and the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall be applicable to
the Director.


IRELAND


There are no country-specific provisions.


UNITED KINGDOM


Terms and Conditions


RSU Payment. This provision supplements Section 2.2 of the Agreement:


The RSUs do not provide any right for the Director to receive a cash payment and
the RSUs will be settled in Shares only.


Director Costs. This provision supplements Section 2.5 of the Agreement:


The Director understands and agrees that it is his obligation to satisfy the
full amount of Tax-Related Items that the Director owes at vesting of the RSUs,
or the release or assignment of the RSUs for

- 12 -
6602114-v4\GESDMS

--------------------------------------------------------------------------------




consideration, or the receipt of any other benefit in connection with the RSUs
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003. Notwithstanding the foregoing, where the Company is obliged
to (or would suffer a disadvantage if it were not to) account for any income tax
or National Insurance Contributions (“NICs”) for which the Director is liable by
virtue of the Director’s participation in the Plan, the Director shall make full
payment to the Company or any Subsidiary of an amount equal to the Tax-Related
Items, or otherwise enter into arrangements acceptable to the Company or any
Subsidiary to secure that such a payment by any method set forth in Section 2.5
of the Agreement within 90 days after the Taxable Event although the Director
acknowledges that he ultimately will be responsible for reporting any income tax
or NICs due on the RSU income directly to the HMRC under the self-assessment
regime.


UNITED STATES OF AMERICA


Notifications


Exchange Control Information. Under the Foreign Account Tax Compliance Act
(“FATCA”), United States taxpayers who hold Shares or rights to acquire Shares
(i.e., RSUs) may be required to report certain information related to their
holdings to the extent the aggregate value of the Shares exceeds certain
thresholds (depending on the Director’s filing status) with the Director’s
annual tax return. The Director is advised to consult with his or her personal
tax or legal advisor regarding any FATCA reporting requirements with respect to
the RSUs or any Shares acquired under the Plan.


In addition, United States persons who have signature or other authority over,
or a financial interest in, bank, securities or other financial accounts outside
of the United States (including a non-U.S. brokerage account holding the Shares
or proceeds from the sale of Shares) must file a Foreign Bank and Financial
Accounts Report (“FBAR”) with the United States Internal Revenue Service each
calendar year in which the aggregate value of the accounts exceeds $10,000. The
FBAR must be on file by June 30 of each calendar year for accounts held in the
previous year which exceed the aggregate value.







- 13 -
6602114-v4\GESDMS